Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 1 of 7




           Attachment
        Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 2 of 7


From:           Galeno, Maria T.
To:             Michael J. Willemin
Cc:             Lindsay Goldbrum; "Strand, David"; Taber, Kenneth W.; Coughlan, Stephanie M.
Subject:        RE: Hillel - 26(f)
Date:           Tuesday, October 6, 2020 2:18:13 PM
Attachments:    image001.png
                image002.png
                image003.png
                image004.png
                image005.png
                image59e654.PNG
                imagea15fa0.PNG



Michael,

We understand your position and, therefore, in accordance with the applicable
rules, we will be writing to Judge Preska to request a stay of discovery pending
her determination of the motions to dismiss. As you know, we are busy this
week preparing our reply papers in response to your opposition to, and in
further support of, our two motions. Our reply papers are due on October 14.
We will write the Court after our reply briefs are filed. Thank you in advance for
your cooperation.

Best regards,
Maria



Maria T. Galeno | Partner
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131
t +1.212.858.1833 | f +1.212.298.8407
maria.galeno@pillsburylaw.com | website bio




From: Michael J. Willemin <mwillemin@wigdorlaw.com>
Sent: Monday, October 5, 2020 6:05 PM
To: Galeno, Maria T. <maria.galeno@pillsburylaw.com>
Cc: Lindsay Goldbrum <lgoldbrum@wigdorlaw.com>; 'Strand, David' <dstrand@fisherphillips.com>;
Taber, Kenneth W. <kenneth.taber@pillsburylaw.com>
        Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 3 of 7


Subject: RE: Hillel - 26(f)

I wouldn’t presume to know why the scheduling conference has not yet been scheduled. What I do
know is that while 21 days before is the outside limitation, of course, the rule expressly requires a
meet and confer “as soon as practicable.” Waiting indefinitely is not in compliance with the rule
and, as I said in my initial email (and you do not dispute), there is no automatic stay of proceedings
when a motion to dismiss is filed. So, if you want a stay, it is your obligation to file a motion to stay.
Until and unless a stay is issued, we have to comply with the rules. Again, please let us know your
availability or secure a stay. If we are forced to make a motion to compel you to comply with the
plain language of the rules, we will seeks our costs and fees in connection with having to do so.



Michael J. Willemin
Partner

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257-6800 | F: (212) 257-6845

mwillemin@wigdorlaw.com
www.wigdorlaw.com




This communication may contain Confidential or Attorney-Client Privileged Information and/or Attorney
Work Product. If you are not the addressee indicated in this message or its intended recipient (or
responsible for delivery of the message to such person(s)), do not read, copy, or forward this message to
anyone and, in such case, please immediately destroy or delete this message, including any copies
hereof, and kindly notify the sender by reply e-mail, facsimile or phone. Thank you.



From: Galeno, Maria T. <maria.galeno@pillsburylaw.com>
Sent: Monday, October 5, 2020 5:55 PM
To: Michael J. Willemin <mwillemin@wigdorlaw.com>
Cc: Lindsay Goldbrum <lgoldbrum@wigdorlaw.com>; 'Strand, David' <dstrand@fisherphillips.com>;
Taber, Kenneth W. <kenneth.taber@pillsburylaw.com>
Subject: RE: Hillel - 26(f)


Michael,

Rule 26(f) states that the conference has to be held at least 21 days before a
scheduling conference is to be held. Here, the Judge has not yet set a
          Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 4 of 7


scheduling conference, likely because of the pendency of the motions --
in particular, the motion addressed to the Court’s jurisdiction over the
individual defendants.

We do not believe it makes any sense to proceed with a Rule 26(f)
conference or discovery with the case in its current posture. If you disagree,
though, you of course can write to the Court and we will respond.



Thanks and best regards,
Maria




Maria T. Galeno | Partner
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131
t +1.212.858.1833 | f +1.212.298.8407
maria.galeno@pillsburylaw.com | website bio




From: Michael J. Willemin <mwillemin@wigdorlaw.com>
Sent: Monday, October 5, 2020 3:56 PM
To: Galeno, Maria T. <maria.galeno@pillsburylaw.com>
Cc: Lindsay Goldbrum <lgoldbrum@wigdorlaw.com>; 'Strand, David' <dstrand@fisherphillips.com>;
Taber, Kenneth W. <kenneth.taber@pillsburylaw.com>
Subject: RE: Hillel - 26(f)

Maria,

As I am sure you know, the filing of a motion to dismiss does not stay discovery. So, notwithstanding
your position that a 26(f) would be a waste of time, we are obligated under the federal rules to
conduct one, as soon as practicable. To that end, please let me know when you are available.

Thanks,
        Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 5 of 7



Michael J. Willemin
Partner

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257-6800 | F: (212) 257-6845

mwillemin@wigdorlaw.com
www.wigdorlaw.com




This communication may contain Confidential or Attorney-Client Privileged Information and/or Attorney
Work Product. If you are not the addressee indicated in this message or its intended recipient (or
responsible for delivery of the message to such person(s)), do not read, copy, or forward this message to
anyone and, in such case, please immediately destroy or delete this message, including any copies
hereof, and kindly notify the sender by reply e-mail, facsimile or phone. Thank you.



From: Galeno, Maria T. <maria.galeno@pillsburylaw.com>
Sent: Monday, October 5, 2020 3:50 PM
To: Michael J. Willemin <mwillemin@wigdorlaw.com>
Cc: Lindsay Goldbrum <lgoldbrum@wigdorlaw.com>; 'Strand, David' <dstrand@fisherphillips.com>;
Taber, Kenneth W. <kenneth.taber@pillsburylaw.com>
Subject: Hillel - 26(f)


Michael,

In light of the pendency of IQVIA’s Rule 12(b)(6) motion to dismiss all of your
claims against IQVIA and of the Rule 12(b)(2) motion by 4 of the 5 IQVIA-related
defendants to dismiss for lack of personal jurisdiction, a Rule 26(f) conference
this week would be premature. It would be extremely inefficient and wasteful
to attempt to craft a discovery plan when we do not yet know which claims or
parties, if any, will remain in the case.

Regards,
Maria
          Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 6 of 7


Maria T. Galeno | Partner
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131
t +1.212.858.1833 | f +1.212.298.8407
maria.galeno@pillsburylaw.com | website bio




From: Michael J. Willemin <mwillemin@wigdorlaw.com>
Sent: Monday, October 5, 2020 12:27 PM
To: Taber, Kenneth W. <kenneth.taber@pillsburylaw.com>; Galeno, Maria T.
<maria.galeno@pillsburylaw.com>; dstrand@fisherphillips.com
Cc: Lindsay Goldbrum <lgoldbrum@wigdorlaw.com>
Subject: Hillel - 26(f)


* EXTERNAL EMAIL *

All,

Please advise as to your availability for our 26(f) conference this week.

Thanks!



Michael J. Willemin
Partner

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257-6800 | F: (212) 257-6845

mwillemin@wigdorlaw.com
www.wigdorlaw.com




This communication may contain Confidential or Attorney-Client Privileged Information and/or Attorney
Work Product. If you are not the addressee indicated in this message or its intended recipient (or
responsible for delivery of the message to such person(s)), do not read, copy, or forward this message to
anyone and, in such case, please immediately destroy or delete this message, including any copies
        Case 1:20-cv-04647-LAP Document 54-1 Filed 10/20/20 Page 7 of 7


hereof, and kindly notify the sender by reply e-mail, facsimile or phone. Thank you.




The contents of this message, together with any attachments, are intended only for the use of the
individual or entity to which they are addressed and may contain information that is legally
privileged, confidential and exempt from disclosure. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this message, or any attachment,
is strictly prohibited. If you have received this message in error, please notify the original sender or
the Pillsbury Winthrop Shaw Pittman Service Desk at Tel: 800-477-0770, Option 1, immediately by
telephone and delete this message, along with any attachments, from your computer. Nothing in
this message may be construed as a digital or electronic signature of any employee of Pillsbury
Winthrop Shaw Pittman. Thank you.




The contents of this message, together with any attachments, are intended only for the use of the
individual or entity to which they are addressed and may contain information that is legally
privileged, confidential and exempt from disclosure. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this message, or any attachment,
is strictly prohibited. If you have received this message in error, please notify the original sender or
the Pillsbury Winthrop Shaw Pittman Service Desk at Tel: 800-477-0770, Option 1, immediately by
telephone and delete this message, along with any attachments, from your computer. Nothing in
this message may be construed as a digital or electronic signature of any employee of Pillsbury
Winthrop Shaw Pittman. Thank you.
